Case 3:18-cv-05945-VC Document 162-5 Filed 02/05/20 Page 1 of 6




           EXHIBIT 4
    Case 3:18-cv-05945-VC Document 162-5 Filed 02/05/20 Page 2 of 6




Valeo 2019 Attorney
Hourly Rate Report TM

                                       An exclusive report by


     2019
                            Valeo 2019
             Case 3:18-cv-05945-VC     Attorney Hourly
                                     Document    162-5Rate Report
                                                        Filed
                                                                               TM
                                                              02/05/20 Page 3 of 6

  2.1.1 AMLAW-10 Overall Rates



                           2014       2015           2016        2017               2018          2019e
   Overall                                    %             %              %                 %              %
                           Rate       Rate           Rate        Rate               Rate           Rate
   AMLAW (1-10)
   Senior Partner          $1,055 $1,054 0% $1,100 4% $1,190 8% $1,262 6% $1,320 5%
   Partner                  $875   $898 3% $985 10% $1,087 10% $1,146 5% $1,227 7%
   Counsel                  $826   $795 -4% $879 11% $944 7% $1,006 7% $1,058 5%
   Senior Associate         $620   $630 2% $704 12% $796 13% $825 4% $887 8%
   Associate                $441   $462 5% $515 11% $614 19% $665 8% $738 11%
   Support Staff            $348   $336 -3% $363 8% $388 7% $406 5% $422 4%
   Overall                 $694       $696   0%      $758   9%   $837     10%       $885     6%   $942     6%




                                             AMLAW (1-10)

$1,400
$1,200
$1,000
 $800
 $600
 $400
 $200
   $0
          Senior Partner    Partner           Counsel       Senior Associate        Associate       Support Staff
  2014        $1,055         $875                 $826           $620                 $441                $348
  2015        $1,054         $898                 $795           $630                 $462                $336
  2016        $1,100         $985                 $879           $704                 $515                $363
  2017        $1,190        $1,087                $944           $796                 $614                $388
  2018        $1,262        $1,146             $1,006            $825                 $665                $406
  2019e       $1,320        $1,227             $1,058            $887                 $738                $422




                                      © 2018 Valeo Partners LLC                                          45 | P a g e
                            Valeo 2019
             Case 3:18-cv-05945-VC     Attorney Hourly
                                     Document    162-5Rate Report
                                                        Filed 02/05/20 Page 4 of 6
                                                                                     TM




   2.1.2 AMLAW-10 Rates by Associate Class Year



                                  2014    2015            2016           2017              2018              2019e
   Overall                                         %                %             %                   %               %
                                  Rate    Rate            Rate           Rate              Rate               Rate
   AMLAW (1-10)
   Senior Associate               $699    $685    -2%     $733    7%     $823     12%      $820        0%    $855     4%
   8th Year Associate             $643    $702     9%     $753    7%     $838     11%      $833       -1%    $890     7%
   7th Year Associate             $598    $647     8%     $744    15%    $789      6%      $777       -2%    $831     7%
   6th Year Associate             $556    $592     6%     $686    16%    $782     14%      $877       12%    $983    12%
   5th Year Associate             $558    $626    12%     $695    11%    $774     11%      $799        3%    $874     9%
   4th Year Associate             $489    $548    12%     $615    12%    $678     10%      $760       12%    $848    12%
   3rd Year Associate             $448    $501    12%     $559    11%    $618     11%      $700       13%    $783    12%
   2nd Year Associate             $385    $424    10%     $476    12%    $558     17%      $628       13%    $710    13%
   1st Year Associate             $412    $455    11%     $506    11%    $557     10%      $553       -1%    $596     8%
   Overall                        $532    $576     8%     $641    11%    $713     11%      $750        5%    $819     9%




                                                  AMLAW (1-10)

$1,200
$1,000
 $800
 $600
 $400
 $200
   $0
           Senior     8th Year      7th Year     6th Year    5th Year    4th Year         3rd Year     2nd Year       1st Year
          Associate   Associate     Associate    Associate   Associate   Associate        Associate    Associate     Associate
  2014       $699       $643          $598         $556          $558      $489             $448            $385       $412
  2015       $685       $702          $647         $592          $626      $548             $501            $424       $455
  2016       $733       $753          $744         $686          $695      $615             $559            $476       $506
  2017       $823       $838          $789         $782          $774      $678             $618            $558       $557
  2018       $820       $833          $777         $877          $799      $760             $700            $628       $553
  2019e      $855       $890          $831         $983          $874      $848             $783            $710       $596




                                          © 2018 Valeo Partners LLC                                                 46 | P a g e
                          Valeo 2019
           Case 3:18-cv-05945-VC     Attorney Hourly
                                   Document    162-5Rate Report
                                                      Filed
                                                                               TM
                                                            02/05/20 Page 5 of 6

   Intellectual Property

                           2014       2015          2016         2017               2018           2019e
   Practice Area                             %             %               %                 %               %
                           Rate       Rate          Rate         Rate               Rate           Rate
   AMLAW (1-10)
   Senior Partner          $1,187 $1,274 7% $1,260 -1% $1,258 0% $1,402 11% $1,463                          4%
   Partner                  $823   $861 5% $967 12% $1,093 13% $1,064 -3% $1,137                            7%
   Counsel                  $810   $847 5% $805 -5% $943 17% $820 -13% $828                                 1%
   Senior Associate         $508   $599 18% $685 14% $780 14% $879 13% $1,008                              15%
   Associate               $554       $578    4%    $620   7%    $652      5%       $759     16%   $822     8%
   Support Staff           $250       $274   10%    $307   12%   $354     15%       $402     14%   $453    13%
   Overall                 $689       $739    7%    $774   5%    $847      9%       $888      5%   $952     7%




                                        Intellectual Property
                                           AMLAW (1-10)
$1,600
$1,400
$1,200
$1,000
 $800
 $600
 $400
 $200
    $0
          Senior Partner    Partner           Counsel       Senior Associate        Associate        Support Staff
  2014       $1,187          $823                $810            $508                 $554                 $250
  2015       $1,274          $861                $847            $599                 $578                 $274
  2016       $1,260          $967                $805            $685                 $620                 $307
  2017       $1,258         $1,093               $943            $780                 $652                 $354
  2018       $1,402         $1,064               $820            $879                 $759                 $402
  2019e      $1,463         $1,137               $828            $1,008               $822                 $453




                                      © 2018 Valeo Partners LLC                                           51 | P a g e
                          Valeo 2019
           Case 3:18-cv-05945-VC     Attorney Hourly
                                   Document    162-5Rate Report
                                                      Filed
                                                                               TM
                                                            02/05/20 Page 6 of 6

   San Francisco

                           2014      2015           2016         2017               2018           2019e
   City                                      %             %               %                 %               %
                           Rate      Rate           Rate         Rate               Rate           Rate
   AMLAW (1-10)
   Senior Partner          $749      $806    8% $927 15% $971 5% $985 1% $1,056 7%
   Partner                 $971      $940   -3% $1,022 9% $1,089 7% $1,081 -1% $1,112 3%
   Counsel                 $586      $679   16% $772 14% $850 10% $946 11% $1,066 13%
   Senior Associate        $553      $613   11% $671 9% $724 8% $756 4% $817 8%
   Associate               $450      $513 14% $588         15%   $684 16% $666               -3%   $736    11%
   Support Staff           $393      $350 -11% $347        -1%   $297 -15% $293              -1%   $302     3%
   Overall                 $617      $650 5% $721          11%   $769 7% $788                2%    $848     8%




                                            San Francisco
                                            AMLAW (1-10)
$1,200
$1,000
 $800
 $600
 $400
 $200
   $0
          Senior Partner   Partner           Counsel        Senior Associate        Associate        Support Staff
  2014        $749          $971                 $586            $553                 $450                 $393
  2015        $806          $940                 $679            $613                 $513                 $350
  2016        $927          $1,022               $772            $671                 $588                 $347
  2017        $971          $1,089               $850            $724                 $684                 $297
  2018        $985          $1,081               $946            $756                 $666                 $293
  2019e      $1,056         $1,112            $1,066             $817                 $736                 $302




                                     © 2018 Valeo Partners LLC                                            68 | P a g e
